Citation Nr: 1727227	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for left lower extremity nerve impairment affecting the sciatic and posterior tibial nerves.

2.  Entitlement to a separate disability rating for left lower extremity nerve impairment affecting the posterior tibial nerve.

3.  Entitlement to a compensable disability rating for left lower extremity nerve impairment affecting the internal saphenous nerve.

4.  Entitlement to a compensable disability rating for left lower extremity nerve impairment affecting the external cutaneous nerve of the thigh.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating, effective February 27, 2007.

This case was last before the Board in September 2015, where it determined that the issue of entitlement to separate disability ratings for a left lower extremity nerve impairment affecting the posterior tibial and the internal saphenous nerves was properly on appeal.  The Board then remanded the Veteran's claims for an increased rating and entitlement to separate disability ratings for further development.

In December 2016, the RO determined that a separate disability rating for each nerve affected by the left lower extremity nerve impairment was warranted.  Accordingly, effective February 27, 2007, the RO assigned a disability rating of 20 percent for left lower extremity nerve impairment affecting the sciatic and posterior tibial nerves; and separate noncompensable disability ratings for a left lower extremity nerve impairment affecting the internal saphenous nerve and the external cutaneous nerve of the thigh.  As the separate disability ratings awarded by the RO did not represent a total grant of the benefits on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See August 2011 Veteran Statement.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence demonstrates that the Veteran's left lower extremity was primarily manifested by a moderate neurological impairment affecting the sciatic nerve with other than wholly sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness, as well as some weakness in the left leg and mild muscle atrophy.

2.  For the entire period on appeal, the preponderance of the evidence demonstrates that the Veteran's left lower extremity was primarily manifested by a mild neurological impairment affecting the posterior tibial nerve with sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.

3.  For the entire period on appeal, the preponderance of the evidence demonstrates that the Veteran's left lower extremity was primarily manifested by a moderate neurological impairment affecting the internal saphenous nerve with sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.

4.  For the entire period on appeal, the preponderance of the evidence demonstrates that the Veteran's left lower extremity was primarily manifested by a mild neurological impairment involving the external cutaneous nerve of the thigh with sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating of 40 percent, but no higher, for left lower extremity nerve impairment affecting the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  For the entire period on appeal, the criteria for a separate disability rating of 10 percent, but no higher, for left lower extremity nerve impairment affecting the posterior tibial nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8525 (2016).

3.  For the entire period on appeal, the criteria for a compensable initial disability rating for left lower extremity nerve impairment affecting the internal saphenous nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8527 (2016).

4.  For the entire period on appeal, the criteria for a compensable initial disability rating for left lower extremity nerve impairment affecting the external cutaneous nerve of the thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran filed an original disability claim in February 2007, where the VCAA duty to notify was satisfied by a letter sent in March 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran appealed the assigned initial disability rating following the grant of service connection for radiculopathy of the left lower extremity.  Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA treatment records, private medical records, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Moreover, the Board finds that there was substantial compliance with the Board's September 2015 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition, the Veteran was provided with a VA examination in December 2007, June 2009, June 2011, July 2014, and June 2016.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Separate Disability Ratings for Left Lower Extremity Nerve Impairment

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

38 C.F.R. § 4.124a, Diagnostic Code 8520 concerns impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve, which is mild in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; moderately severe incomplete paralysis warrants a 40 percent rating; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  DC 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8525 concerns impairment of the posterior tibial nerve.  Here, both mild incomplete paralysis of the posterior tibial nerve, as well as moderate incomplete paralysis, each warrants a 10 percent rating; a 20 percent rating is warranted for severe incomplete paralysis.  A maximum 30 percent rating is warranted for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  DC 8525.

38 C.F.R. § 4.124a, Diagnostic Code 8527 concerns impairment of the internal saphenous nerve.  Here, a noncompensable rating is assigned for mild or moderate incomplete paralysis; a maximum 10 percent rating is assigned for severe to complete paralysis.  DC 8527.

38 C.F.R. § 4.124a, Diagnostic Code 8529 concerns impairment of the external cutaneous nerve of the thigh.  A noncompensable rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh and a maximum 10 percent rating is warranted for severe to complete paralysis.  DC 8529.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See NOTE under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.

The Board notes that the evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Since February 27, 2007, the Veteran's left lower extremity nerve impairment is evaluated under separate diagnostic codes for each affected nerve.  Currently, the Veteran is in receipt of a 20 percent disability rating for left lower extremity nerve impairment affecting the sciatic and posterior tibial nerves; and separate noncompensable disability ratings for a left lower extremity nerve impairment affecting the internal saphenous nerve and the external cutaneous nerve of the thigh.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was provided with a VA examination in December 2007.  The Veteran reported having a pain located in the lower back, left buttock and posterior, and then subsequent lateral aspect of the left leg down to the foot.  He described this pain as sharp, stabbing, and cutting in nature.  Upon physical examination of the left knee, the examiner indicated that there appears to be a trigger point that produces paresthesias.  Strength of dorsiflexion was slightly diminished and there was no foot drop noted.  The examiner found left lower extremity radiculopathy, associated with the Veteran's degenerative disk disease, and neuroma of the infrapateller branch of the left saphenous nerve, with some distal atrophy, paresthesias, and pain.

A February 2008 private medical record indicates that the Veteran suffers from some decreased sensation along the bottom of his feet and toes.

A September 2008 private medical record indicates that the Veteran has chronic nerve irritation that has been waxing and waning.  The physician found significant sciatic piriformis complex inflammation and, in tandem with midline epidural steroid injections to treat the Veteran's back pain, the physician indicated that they planned to relieve the leg pain and foot numbness with sciatic piriformis blocks.

A December 2008 private medical record indicated that the Veteran has sciatic piriformis complex inflammation with sciatica.  The physician stated that the sciatic nerve is impinged coming through the sciatic knot by the piriformis muscle.  The Veteran underwent a left sciatic nerve block and left posterior femoral nerve block.

A January 2009 private medical record indicates that the Veteran reported pain that goes from his low back down the S1 nerve root to the plantar aspect of the foot and to the third, fourth, and fifth digits of the foot.  This was associated with numbness also down the S1 nerve root, tingling in his toes and left foot, and some weakness to the left leg.  The physician noted that the Veteran had 5/5 strength to all muscle groups with the exception of decrease to left flexion and extension of the left leg.

The Veteran was provided with a VA examination in June 2009.  The examiner indicated that the Veteran has reduced sensation to light touch and pin prick over the left third, fourth, and fifth toes and lateral foot, posterior, and lateral calf.  Mild atrophy of the left thigh and calf was noted.  The examiner further noted that the left sciatic nerve was affected.

The Veteran was provided with a VA examination in June 2011.  The examiner found neuroma of the left saphenous nerve and radiculopathy of the left lower extremity.  The examiner indicated that the neurological impairment affected the deep and superficial peroneal nerves.  The examiner further documented that the Veteran had symptoms of severe constant numbness, aching, tingling, and dull pain in the left leg and foot.  Muscle atrophy was also noted.

The Veteran was provided with a VA examination in July 2014.  The examiner found a mild neurological impairment in the left lower extremity affecting the sciatic nerve, the posterior tibial nerve, and the internal saphenous nerve.  The examiner indicated that the Veteran had radicular pain with symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner further indicated that there was no muscle atrophy present.

The Veteran was provided with a VA examination in June 2016.  The examiner found a moderate neurological impairment in the left lower extremity affecting the sciatic nerve and the internal saphenous nerve, as well as a mild neurological impairment affecting the posterior tibial nerve; the damage to the sciatic nerve was noted as the most dominant.  The examiner indicated that the Veteran had radicular pain with symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner indicated that there was no muscle atrophy present.

The Board notes that the December 2007, June 2009, June 2011, July 2014, and June 2016 VA examination reports are highly probative, as they were prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of his service-connected neurological impairment.  Further, the VA examiners' findings are largely consistent across all five reports and are supported by other evidence.

As noted above, the Veteran's radiculopathy of the left lower extremity is evaluated under separate diagnostic codes for each affected nerve.  Currently, the Veteran is in receipt of a 20 percent disability rating for left lower extremity nerve impairment affecting the sciatic and posterior tibial nerves; and separate noncompensable disability ratings for a nerve impairment affecting the internal saphenous nerve and the external cutaneous nerve of the thigh, effective February 27, 2007.

To begin, the Board finds that, for the entire period on appeal, the preponderance of the evidence demonstrates that the Veteran's neurological impairment affected the external cutaneous nerve of the thigh, as well as the sciatic, posterior tibial, and internal saphenous nerves.  The Board also finds that there is sufficient medical evidence to differentiate the symptomatology associated with each affected nerve and, thus, an evaluation under separate diagnostic codes is justified.

The Board will first address the neurological impairment of the sciatic nerve, which is currently assigned a 20 percent disability rating, effective February 27, 2007.

In order to warrant a disability rating higher than 20 percent under Diagnostic Code 8520, the evidence would need to show that the neurological impairment affecting the sciatic nerve is moderately severe with other than wholly sensory symptoms.

Here, the Board concludes that the evidence of record supports an increased disability rating of 40 percent, but no higher, for the entire period on appeal.  As noted above, the December 2007 and June 2009 VA examiners documented the presence of mild atrophy in relation to the Veteran's neurological impairment.  Further, the Veteran's private medical records note "some" atrophy, as well as some weakness in his left leg.  Therefore, even though the July 2014 and June 2016 VA examiners did not find any muscle atrophy, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's neurological impairment was moderately severe with other than wholly sensory symptoms.

However, despite this symptomatology, there is no indication that the Veteran's muscle atrophy was marked in severity, which would be symptomatic of a higher rating under Diagnostic Code 8520.  In fact, when the presence of muscle atrophy was noted in the medical evidence of record, it was described as being "mild" in severity.  Therefore, an increased disability rating of 40 percent, but no higher, is warranted under Diagnostic Code 8520 for the entire period on appeal.

Next, the Board will address the neurological impairment of the posterior tibial nerve, which does not currently have a separate disability rating assigned, but it is being evaluated in tandem with the neurological impairment of the sciatic nerve.

As previously noted, Diagnostic Code 8525 concerns impairment of the posterior tibial nerve.  Both mild incomplete paralysis of the posterior tibial nerve, as well as moderate incomplete paralysis, each warrants a 10 percent rating
Here, the Board concludes that the evidence of record supports a separate disability rating of 10 percent, but no higher, for the entire period on appeal.  As noted above, the July 2014 and June 2016 VA examiners specifically found that the Veteran's posterior tibial nerve was being affected by a mild neurological impairment with wholly sensory symptoms.  However, as the medical evidence reflects that this neurological impairment is mild, rather than severe or resulting in complete paralysis, the Board finds that a higher rating under Diagnostic Code 8525 is not warranted.  As the Veteran is currently service-connected for left lower extremity nerve impairment affecting the posterior tibial nerve, effective February 27, 2007, the Board finds that a separate disability rating of 10 percent, but no higher, is warranted under Diagnostic Code 8525 for the entire period on appeal.

The Board will now address the neurological impairment of the internal saphenous nerve, which is currently assigned a noncompensable rating.

As noted above, Diagnostic Code 8527 concerns impairment of the internal saphenous nerve.  In order to warrant a compensable disability rating under Diagnostic Code 8527, the evidence would need to show that the neurological impairment affecting this nerve results in severe to complete paralysis.

Here, the Board concludes that a compensable disability rating is not warranted under Diagnostic Code 8527 at any time during the period on appeal.  In this case, the evidence of record does not reflect that the neurological impairment affecting the internal saphenous nerve results in severe to complete paralysis.  In fact, the July 2014 and June 2016 VA examiners found that the severity of the impairment affecting this nerve was mild.  Therefore, the Board finds that a compensable disability rating under Diagnostic Code 8527 is not warranted. 

Lastly, the Board will address the neurological impairment of the internal saphenous nerve, which is currently assigned a noncompensable rating.

As noted above, Diagnostic Code 8529 concerns impairment of the external cutaneous nerve of the thigh.  In order to warrant a compensable disability rating under Diagnostic Code 8529, the evidence would need to show that the neurological impairment affecting this nerve results in severe complete paralysis.

Here, the Board concludes that a compensable disability rating is not warranted under Diagnostic Code 8529 at any time during the period on appeal.  In this case, the evidence of record does not reflect that the neurological impairment affecting the external cutaneous nerve of the thigh results in severe to complete paralysis.  In fact, the July 2014 and June 2016 VA examiners found that the severity of the impairment affecting this nerve was mild.  Therefore, the Board finds that a compensable disability rating under Diagnostic Code 8529 is not warranted. 

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  However, none of the other diagnostic codes for neurological impairments contained in 38 C.F.R. § 4.124a are applicable here.  These diagnostic codes are organized specifically by the nerve involved in each disability.  In this case, physical examination revealed that the Veteran's neurological impairment specifically affected the external cutaneous nerve of the thigh, as well as the sciatic, posterior tibial, and internal saphenous nerves; all other nerves were found to be normal.  Accordingly, a higher disability rating under an alternative diagnostic code under 38 C.F.R. § 4.124a is not applicable in this case.

III.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left lower extremity neurological impairment.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his neurological impairment presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has he cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  For the entire period on appeal, entitlement to an initial disability rating of 40 percent, but no higher, for left lower extremity nerve impairment affecting the sciatic nerve is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  For the entire period on appeal, entitlement to a separate disability rating of 10 percent, but no higher, for left lower extremity nerve impairment affecting the posterior tibial nerve is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  For the entire period on appeal, entitlement to a compensable initial disability rating for left lower extremity nerve impairment affecting the internal saphenous nerve is denied.

4.  For the entire period on appeal, entitlement to a compensable initial disability rating for left lower extremity nerve impairment affecting the external cutaneous nerve of the thigh is denied.


REMAND

Regarding the Veteran's claim of entitlement to a TDIU that has been raised by the record, a review of the evidence reflects that further development is necessary before the claim for a TDIU is adjudicated.  Specifically, it is unclear if the Veteran is still working, and if so, whether such work constitutes marginal employment.

The Board notes that if the schedular rating is less than total, a TDIU can be awarded if the veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or, two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Here, the record shows that the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) as of February 27, 2007.

However, the Board notes that there is a question as to whether the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation throughout the period on appeal.

During the June 2011 VA examination, the examiner indicated that the Veteran's service-connected disabilities have a severe functional impact on occupational activities.  The examiner further noted that the Veteran was currently employed.

However, in an August 2011 statement, the Veteran stated that he "can no longer do [his] job as a building systems tech at a power plant where [he] used to work."  As a result, the Board finds that a remand is warranted in order to obtain clarification as to whether the Veteran is currently working.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice regarding how to substantiate a claim of entitlement to a TDIU.

2.  The Veteran should be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).

3.  After completing the development requested in items 1 and 2, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


